Earl Warren: Number 50, San Diego Building Trades Council et al., Petitioners, versus J.S.Garmon et al. Mr. Scully.
Charles P. Scully: If the Court please, with respect to the proceeding as Mr. Ratner has indicated, there is a certain similarity between his case, the case now being argued and the case to follow. However, there are certain basic differences, I believe, in this case from the other two cases and so I think it would be desirable to indicate what had transpired in the courts below as they bear upon these differences. The record will show that a civil complaint was filed in the San Diego Superior Court on 12 noon of May 7, 1953. The time is important with respect to the alleged contention on exhaustion of administrative remedy and so I stressed it for that purpose only. In this particular complaint, at Page 2 of the record, it was specifically alleged that the plaintiff's business affects interstate commerce. With respect to page 3 of the record, the allegation shows the complaint stated that the defendants were engaged in conduct which was causing a violation of the National Labor Relations Act in demanding a so-called union shop contract. With respect to page 4 that the defendants were engaged in certain secondary boycott activity and -- and the complaint requested injunction and damages. I wish to stress that as opposed to the previous case, the law in California is that stranger picketing for the purpose of obtaining a closed shop is legal and permissible. Furthermore, that secondary boycott activity is legal and permissible. After a demurrer was interposed, the -- a answer was filed denying the material allegations alleging specifically that the picketing was for lawful, peaceful, organizational purposes and affirmatively raising the defense of one of jurisdiction in the Court because it was a matter which fell within the area of the Board and furthermore, that the plaintiffs had not exhausted their administrative relief. Now, an ex parte injunction was granted at the time that this complaint was filed on May the 7th, 1953. And on that very day, the employer in this case, having filed this complaint alleging all these factors including secondary boycott factors, sent to the Board a petition for representation, but the Board at no time had before it any of the facts alleged in the complaint going to the question of the secondary boycott. And we wish to stress that because as pointed out in the brief filed by the friend of the Court, the steelworkers, there are different standards applicable depending upon the nature of the remedy. And here, although they simultaneously proceeded in San Diego in a civil action and obtained a temporary restraining order, they filed by mail with the Board, simply a petitioner representation. The trial courts specifically found and this is at the record at Page 16, that the employer was engaged in an operation which affects interstate commerce and is subject to the National Labor Relations Act. It found that the Board had refused to take jurisdiction over the particular controversy as a result of this representation, petition at -- at page 16 of the record and that the conduct of the particular unions would compel the employer to violate the Taft-Hartley Act. It was then taken off on appeal. And after an intermediate reversal in the District of Court of Appeal, the Supreme Court affirmed the judgment. And at page 48 of the record, we see the statement by our Supreme Court with respect to the first issue that has been raised in this and the other cases and the Court stated and I'm quoting, “Furthermore, a refusal to accept jurisdiction upon the ground that the issue presented does not sufficiently affect the national welfare to justify the Board's attention, in effect, is a declaration that the National Labor Policy will not be jeopardized if the State assumes jurisdiction.” Then, going over to page 52 of the record, we find the specific holding of the Court, quoting, “Since those decisions, however, the federal statute has been broadened to extend protection to the employer from such activities. The assertion of economic pressures to compel an employer to sign a type of agreement here involved is an unfair labor practice under Section 8 (b) (2) of the Act." Now, I wish to emphasize that because the Board in its brief and respondents in their brief attempt to avoid the effect of that finding and indicate that the decision of the Supreme Court below is not based upon a finding that the defendants have been guilty of an unfair labor practice under the federal act. And then the Court continued, consorted labor activities for such a purpose, thus, were unlawful under the federal statute and for that reason, were not privileged under the California law. And so, we submit in this particular case the issue that is involved is where the Board has declined to exercise its discretion, where under the state law, the conduct in question is lawful and permissible. Can the state court in applying the federal law, which would be inconsistent with its lawful state law -- can they find that the conduct is a violation of the Taft-Hartley Act by the defendants and grant injunctive relief to a private employer? And we submit that they cannot and we submit that the key to this complete argument lies in the specific language of Section 10 (a). Questions have been asked to previous counsel with respect to 10 (a) and so, if I may, I would like to direct my argument to the point that with respect to the statutory provisions of 10 (a), they, in and of themselves, exclude states from asserting jurisdiction within the area over which Congress, pursuant to the frame, but decision discussed by Mr. Ratner have occupied the field except in pursuance of the restrictions of the statute. We respectfully submit that a mere reading of the statute on the face will establish that. But should there be a question? We will then contend that the legislative history will confirm it, and should there be any question that the statute on its face and a legislative history do not support that contention, that then, because of the results of an application contrary to that contended by us and particularly in the Garmon case, the very basis and theory of the original enactment of the federal statute, in the first instance, will be forwarded. And so, if I may, I would like to refer to the specific language of Section 10 (a) and the proviso. Proviso begins as follows, “Provided, That the Board is empowered by an agreement with any agency of any State or Territory to cede to such agency jurisdiction over any cases in any industry.” Now mind the -- mind you, apparently, the contention presented by the Board and by the respondents in this case, is that all of these proviso meant is that in areas where there were -- there was a concurrent exercise jurisdiction that this would permit of a session arrangement but that as far as the area where the Board had declined jurisdiction was concerned, that this particular proviso was not applicable. We submit, first, that with respect to the clear and specific language, any industry, any cases, it's an inclusive and not a restrictive term and accordingly unless there is something found later in the statutes that as far as those words are concerned, it obviously embraced from the face of the statute itself, not only those over which it was concurrently exercising jurisdiction, but also those over which it was declining jurisdiction. And then, we come to the language concerning which Justice Frankfurter inquired, and we note that they qualify the scope of areas with respect to which this session can occur by saying "other than mining, manufacturing, communications and transportation." And now, we find important language which says, “except where predominantly local in character.” Now, with the contention of the Board and the respondents in this manner is correct that the first portion of this proviso applies only to areas where they are currently exercising concurrent jurisdiction. Then certainly, the language reading, "except where predominantly local in character” would be completely unneeded, because the session provisions of the Section would not be applicable to those local activities in any event. And so, we submit that by the insertion of that qualifying language in the restrictive discretion imposed on the Board with respect to mining, manufacturing, communications and transportation, on the face of the statute, it is clear that this proviso applies in both areas because otherwise, those qualifying words would be rendered completely meaningless. We then see that Congress further had in mind the maintenance of standards so that the statutory provisions of the federal level would be prevalent at the state level. And accordingly, they provided that the statute applicable could not be inconsistent with the corresponding provision of the Act or have received a construction inconsistent therewith. And so, we respectfully submit that what Congress had in mind was the means of implementing the State's entrée into this field but on condition that their statute, not only by word, but also by interpretation would be completely consistent with the federal statute in language, and that accordingly, no state court could come in and attempt to apply what it believed to be the federal law where the Board was not active and say that that's the means of circumventing the provisions of the statute, here contained, which are clear and specific and consistent with the intent of Congress. Finally, Congress was aware of the fact that in establishing the Board and the procedures for the Board, it had the necessity of expert qualified people who in applying the substantive provisions of the federal statute and following the procedures detailed by the statute for their application would have to make and exercise of discretion in the establishment of a policy which would be consistent as far as the objective of the substantive provisions in the procedural provisions were concerned. And so, they wanted to ensure that from a policy standpoint, the practical application by the National Board of the substantive and procedural provisions would not be thwarted by a policy application at the state agency level which, although, consistent on its face with the statutory provisions from a policy standpoint might be in conflict with the National Board's policy. And so they, therefore, require that it have to be by an agreement so that the National Labor Relations Board, in spelling out this agreement, could ensure that the policies that it thought consistent were integrated as part of that agreement, that it would assure that the policy at the state level would be consistent with the National Policy and that it would have the overall supervision of the actual operations in order that as far as the State and federal concurrent operation in the field permitted was concerned would be totally consistent. We respectfully submit that on its face, the language to which we have adverted is properly constructible in that way, and that way alone, that it means exactly what the language contended for by the petitioners' in this case contend it means, and that accordingly we do not have to resort to legislative intent or to its practical application to establish that on its face, this statute precludes the exercise by a state court of the authority sought to be exercised in this case where they specifically find an unfair labor practice, and instead, permitted the occupation of this segment of the field, the term used by the respondents', but is pointed out by Mr. Goldberger in this friend of the court brief, there is no segment which is easily discernible but to provide that in this area of declined jurisdiction, at least, and this is the area that we are concerned with in this case, that it is essential that the provisions of 10 (a) be applied in order that this overall framework of consistency could prevail.
Felix Frankfurter: That is your -- that was not the view of the dissent that you're employing.
Charles P. Scully: I think that to some extent, it was, Mr. Justice.
Felix Frankfurter: Well, would you say to some extent how much do you set out of what wasn't?
Charles P. Scully: Well, I think the position is --
Felix Frankfurter: I thought that position simply was that in your Court's ruling that the State have jurisdiction that must enforce the federal law that they dealt with that and disagree with that, as I would give it -- as I would give this to Mr. Justice Carter --
Charles P. Scully: Well, I think that --
Felix Frankfurter: -- and it is that -- and it is that that the state law should govern and in this case, the state law does not make this as a labor practice, but the assumption of that opinion is that state law governs.
Charles P. Scully: I -- I think, Justice Frankfurter, that if -- if you read the dissenting opinion with respect to its interpretation of the majority statement which is found at page 46 of the record that it notes that the National Labor Relations Board if jurisdiction have been exercised would have occupied the field. And it states that it didn't make any difference whether it was declining to exercise or whether it was concurrently exercising. So, I submit that at least from my interpretation of the dissenting opinion and the two justices joining in it, it does not stand for the simple proposition that the State should apply state rather than federal law --
Felix Frankfurter: Well, it doesn't stand (Inaudible) of what I believe that your permission, namely, that 10 (a) is the exclusive mode by which -- that which statutorily may be the area of regulation which statutorily may be exercised by the National Labor Relations Board can be exercised by the States only if you have the formal session of Section 10 (a), that's your position, isn't it?
Charles P. Scully: It's not only my position, but it's my position that in California, there been no statutory language of any site comparable that obviously the Court cannot act. And if I understand your construction of it --
Felix Frankfurter: I haven't given any.
Charles P. Scully: Well, but as I understand your construction of the dissent, you are inferring that they are ignoring the question of administrative application of this remedy and simply directing themselves to the question, should the state court apply federal or state law. And I respectfully submit --
Felix Frankfurter: What they say is that what this conduct here is legal under California law that they can't be outlawed by having the State and the Board's federal law?
Charles P. Scully: Well, I'll direct your attention --
Felix Frankfurter: No contention, all right.
Charles P. Scully: Well, I'll direct your attention for example just to page 4 and here's the statement --
Speaker: Page 4 of what?
Charles P. Scully: On Page 54, I'm sorry, of the record.
Speaker: Do you mean of the record or the transcript of the record?
Charles P. Scully: And here's the Court's statement, these conclusions, and this is -- I understand it is -- this is about the first portion of the -- of the dissent, "These conclusions are fallacious for the following reasons. One, the National Board and the powers granted to it are an integral part of the federal law and that law is not intended to have application in a situation where the Board plays no part. It is inescapable that the federal law is to be administered by the Board, not by the state courts. The Board in refusing jurisdiction as it has power to do, has in effect, determined that the federal law should not apply in this case. Three, it is neither feasible nor fair to apply the federal law. Four, there has been no such a refusal to exercise jurisdiction by the Board here as to justify the conclusion that the state court has jurisdiction." And so, I respectfully submit to Justice Frankfurter that the dissenting opinion is consistent with the position being asserted by arguing counsel in this matter insofar as the 10 (a) argument is concerned. Now, I will concede --
Felix Frankfurter: I do not -- I do not follow your argument because your argument is fully independent of the Board's conclusion. You don't care whether it is or it isn't the refusal to exercise jurisdiction that even if they refused, as you say, the State can assume jurisdiction or can take jurisdiction only if there's a formal session under 10 (a), isn't that you're arguing?
Charles P. Scully: That's correct.
Felix Frankfurter: Is that your position?
Charles P. Scully: That's correct.
Felix Frankfurter: Well, if that isn't the Board's conclusion, it's very -- never mind. It isn't -- it's just that I just want -- I just want to point out that the dissent doesn't reach into conclusion that the federal law is not enforceable not in constant in the certain circumstances the state law may not govern.
Charles P. Scully: Well, I can only -- I only can submit Your Honor that our construction of the language I have quoted appears to be in -- indirect conflict. Now, turning now to the legislative intent, Your Honor, reference should be made in that regard to the language in the report with respect to the Senate Labor Committee. And this language is found not as any colloquy between Senators on the floor, but in the appendix attached to the report which is an analysis of what the Bill means. And as noted at page 16 of our brief, the language says, “The provision which has been added to this subsection permits the National Board to allow State Labor Relations Boards to take final jurisdiction of cases in borderline industries (that is borderline insofar as interstate commerce is concerned) providing the State's statute conforms to National Policy.” Now we submit that as opposed to the reference of legislative intent in the briefs of respondents which contained a brief reference to a colloquy between Representative Kersten and Representative Hartley in which, when analyzed in no way even specifically refers to Section 10 (a) that certainly, the persuading language, as noted at page 16 of our brief, which is contained in the majority report in the Senate where the language initiated as to what they thought the language meant in their analysis, we believe is superior persuading disclosure of legislative intent insofar as the scope and effect of Section 10 (a) is concerned.
Speaker: Could I ask this, is somebody on your side before you get through then to address themselves specifically to the argument made in the Government's amicus brief? You've all reflected at it, but nobody is taking it on yet.
Charles P. Scully: I -- I think that based on time, it will be test upon as you realize --
Speaker: I think it ought to be -- well, you used your own judgment.